Gilchrist, O. J.
The sheriff received, as the proceeds of-the sale of the equity of redemption, the sum of $2,500, and the note for the sum of $1,400. After he had paid the several sums mentioned in the case, the residue of the sum of $3,900 belonged to the debtor. It is unnecessary to decide that it was the duty of the officer to lend the money he had received, so that interest might accrue on it. The officer certainly should not make any hazardous investment of it. But the note for $1,400 was received in part payment of the purchase-money of the equity of redemption, and the equity was the property of Woods. Its amount, then, should be disposed of in some way for the benefit of the owner, and as interest has been received upon it, to whom does the interest belong but to the owner of the principal ? The officer has no right to it. He held the proceeds of the sale, after satisfying the claims, in the capacity of a trustee. It was not his money, but the debtor’s ,* and the interest is equally the property of the debtor. We see no mode in which the officer has acquired any right to it, and he should account for it, as well as for the principal. But as no demand was made upon him before the commencement of the suit, he should account for the interest only from that time.
The account therefore will stand thus —
The officer has received:
Gash $2,500.00
Note 1,400.00
Interest 47.61
$3,947.61.
He has paid, on Wheeler’s Execution $2,460.52
Ames’s do. 32.88
Carey’s do. 1,154.21
$3,647.61
Leaving a balance of $300, for which there should be

Judgment for the plaintiff.